Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 1 of 19   PageID #: 12
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 2 of 19   PageID #: 13
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 3 of 19   PageID #: 14
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 4 of 19   PageID #: 15
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 5 of 19   PageID #: 16
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 6 of 19   PageID #: 17
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 7 of 19   PageID #: 18
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 8 of 19   PageID #: 19
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 9 of 19   PageID #: 20
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 10 of 19   PageID #: 21
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 11 of 19   PageID #: 22
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 12 of 19   PageID #: 23
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 13 of 19   PageID #: 24
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 14 of 19   PageID #: 25
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 15 of 19   PageID #: 26
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 16 of 19   PageID #: 27
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 17 of 19   PageID #: 28
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 18 of 19   PageID #: 29
                                                                    EXHIBIT 1
Case 2:19-cv-00190-DBH Document 1-1 Filed 04/30/19 Page 19 of 19   PageID #: 30
                                                                    EXHIBIT 1
